Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice
  February 27, 2017
                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155060                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  ISAAC D. HARRIS,

                 Plaintiff-Appellant,

  v                                                                  SC: 155060
                                                                     COA: 334444
  SAGINAW CORRECTIONAL FACILITY
  WARDEN,

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of January 11, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2017
           jam
                                                                                Clerk